Citation Nr: 0912892	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-32 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).      

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for major depressive disorder prior to 
September 17, 2008. 

3.  Entitlement to an initial disability evaluation in excess 
of 50 percent for major depressive disorder from September 
17, 2008. 

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left ankle sprain status post left ankle 
injury.  

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for right ankle sprain status post right ankle 
injury.  

6.  Entitlement to an initial compensable disability 
evaluation for right foot sprain of the mid-foot and 
calcaneal spur.  

7.  Entitlement to an initial compensable disability 
evaluation for left foot sprain of the mid-foot and calcaneal 
spur.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to June 
1982.    

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in June 2005 and September 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, which granted service 
connection for left and right ankle sprain which were each 
rated as 10 percent disabling; granted service connection for 
right and left foot sprain which were each rated as zero 
percent disabling; and granted service connection for major 
depressive disorder which was rated as 30 percent disabling 
prior to September 17, 2008.  Service connection for PTSD was 
denied.  In November 2008, the RO assigned a 50 percent 
disability evaluation to the major depressive disorder from 
September 17, 2008.  The Board finds that this issue remains 
on appeal as the maximum schedular rating has not been 
assigned to the service-connected major depressive disorder.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of entitlement to higher initial ratings for left 
and right ankle sprains and left and right foot sprains are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The probative evidence of record establishes that there 
is no current diagnosis of PTSD in accordance with the 
American Psychiatric Association Diagnostic and Statistical 
Manual for Mental Disorders, 4th ed.     

2.  From September 20, 2005, the major depressive disorder is 
principally manifested by occupational and social impairment 
with reduced reliability as shown by predominant GAF scores 
from 41 to 50, and symptoms of depressed mood, difficulty 
sleeping, flat affect, lack of energy, poor concentration, 
and difficulty establishing effective work and social 
relationships; there is no evidence of deficiencies in the 
areas such as family, work, school or judgment due to the 
major depressive disorder.     


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008). 

2.  From September 20, 2005, the criteria for an initial 50 
percent disability evaluation for major depressive disorder 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9434 (2008).   

3.  The criteria for an initial disability evaluation in 
excess of 50 percent for major depressive disorder have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9434 (2008).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for PTSD

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders. DSM-IV provides that a valid diagnosis 
of PTSD requires that a person has been exposed to a 
traumatic event in which both of the following were present: 
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror. 

In order to grant service connection for PTSD to a non-combat 
Veteran, there must be credible evidence to support the 
Veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

38 C.F.R. § 3.304(f)(3), provides, in pertinent part, that 
[i]f a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) is stated that "a Veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the DSM-IV as the source of criteria for the diagnosis of 
claimed psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

The Veteran asserts that he has PTSD due to treatment by 
drill sergeants and other soldiers in basic training.  The 
Veteran asserts that he was tormented by the drill sergeants 
and the drill sergeants slapped him on the hand, hit him on 
the head, and called him names.  See the Veteran's statement 
dated in March 2006.  In an August 2006 statement, the 
Veteran stated that he was punched, kicked and pushed by 
other soldiers.  He stated that during boot camp, the drill 
sergeant would slap the tattoos on his arms.  He stated that 
the platoon would punch and push him.  The Veteran indicated 
that the soldiers tied him to his bunk.  He stated that the 
drill sergeant made him do extra marching and running and 
disciplined him by making him lie on his back and hold his 
hands and feet in the air.    

Since the Veteran's contentions involve allegations of 
personal assault, the provisions of 38 C.F.R. § 3.304(f)(3) 
are applicable.  Initially, the Board finds that the Veteran 
has received proper notice pursuant to 38 C.F.R. § 
3.304(f)(3).  The provisions of 38 C.F.R. § 3.304(f)(3) 
indicate that VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
In the present case, the Board finds that the Veteran 
received proper notice under 38 C.F.R. § 3.304(f)(3).  In a 
May 2006 letter, the RO informed the Veteran that he could 
submit statements from persons who knew him in support of his 
claim.  The September 2007 statement of the case notified the 
Veteran of the provisions of 38 C.F.R. § 3.304(f)(3).  In any 
event, even if the Veteran did not receive proper notice 
under 38 C.F.R. § 3.304(f)(3), it is harmless error since, as 
discussed in detail below, the probative evidence establishes 
that the Veteran does not currently have a diagnosis of PTSD.   

The service records show that the Veteran served with the 
U.S. Army from June 1979 to June 1982.  The Veteran had no 
foreign service.  His military specialty occupation was 
tactical wire operations specialist.  There is no indication 
in the service records that the Veteran was awarded a medal 
indicative of combat and the Veteran does not assert that he 
was in combat with the enemy.  Since there is no evidence 
that the Veteran engaged in combat, there must be credible 
supporting evidence of the claimed in-service stressors.  
38 C.F.R. § 3.304(f).  The Veteran's claimed stressors events 
have not been verified.  

The Board finds that the preponderance of the evidence 
establishes that the Veteran does not have a current 
diagnosis of PTSD.  The more probative evidence of record 
establishes that the Veteran does not have a current 
diagnosis of PTSD.  The Veteran was afforded a VA psychiatric 
examination in August 2006.  The VA examination report 
indicates that the Veteran reported his claimed stressor 
events to the examiner.  The examiner reviewed the Veteran's 
medical and psychiatric history and claims folder and 
examined the Veteran.  The examiner concluded that the 
Veteran did not have a current diagnosis of PTSD.  The 
examiner stated that the Veteran had a very difficult time in 
basic training and was abused but the examiner did not 
believe that this treatment reached the level of a stressor 
for PTSD and the examiner did not find a PTSD diagnosis at 
that time.  The Board notes that the DSM-IV provides that a 
valid diagnosis of PTSD requires that a person has been 
exposed to a traumatic event in which both of the following 
were present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

The Veteran was afforded another VA psychiatric examination 
in September 2008.  The Veteran reported the claimed stressor 
events to the examiner.  The examiner noted that the Veteran 
was not in a combat zone and he did report harassment and 
abuse from his sergeants and peers.  PTSD was not diagnosed.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  In the present 
case, the VA examiners reviewed the Veteran's entire medical 
history and examined the Veteran before rendering a medical 
opinion.  Other factors for assessing the probative value of 
a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The 
Board finds the August 2006 VA medical opinion to have great 
probative weight because considered the full criteria under 
DSM-IV for a diagnosis of PTSD including the sufficiency of 
the stressor event.  

There is medical evidence of record which shows that the 
Veteran has a diagnosis of PTSD.  However, the Board finds 
that this medical evidence is less probative than the August 
2006 VA medical opinion because the medical opinions are less 
detailed and either do not specify the stressor event upon 
which the diagnosis is made or the opinions do not address 
the sufficiency of the stressor event as set forth in the 
DSM-IV.  See the VA mental heath treatment records dated in 
December 2006, March 2007, May 2007, July 2007, January 2008, 
and July 2008.  The Board  notes that the treating social 
workers and/or therapists do not comment on whether there is 
a sufficient stressor in accordance with DSM-IV.  They do not 
discuss whether this event involved actual or threatened 
death or serious injury or a threat to the physical integrity 
of self or to others and whether the Veteran's response to 
the event involved intense fear, helplessness, or horror.  
See DSM-IV.  In sum, the medical reports themselves do not 
support the diagnosis of PTSD.

The Veteran's own implied assertions that he has PTSD due to 
events in service are afforded no probative weight in the 
absence of evidence that the Veteran has the expertise to 
render opinions about medical matters.  Although the Veteran 
is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Veteran has not submitted any medical evidence which 
supports his contentions. 

In conclusion, the more probative evidence establishes that 
the Veteran does not have a current diagnosis of PTSD in 
accordance with DSM-IV.  A preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is 
not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, 
service connection for PTSD is not warranted.

II.  Entitlement to a Higher Disability Evaluation

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127. 

The rating criteria for rating mental disorders, in pertinent 
part, read as follows:

A 100 percent rating is warranted for 
total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions of hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or own name.  

A 70 percent rating is warranted for 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

A 50 percent rating is warranted for 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

A 30 percent rating is warranted for 
occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
and mild memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9434 (2008).  

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The Board finds that the medical evidence of record shows 
that from September 20, 2005, the criteria for a 50 percent 
disability evaluation for major depressive disorder have been 
met.  In determining whether the Veteran meets the criteria 
for a 50 percent evaluation, the Board must consider whether 
the service-connected major depressive disorder causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships.  

The Board finds that from September 20, 2005, the service-
connected major depressive disorder causes more than an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  The 
medical evidence of record shows that the major depressive 
disorder causes more chronic and recurrent symptoms and 
causes occupational and social impairment with reduced 
reliability and productivity.  

Although the August 2006 VA psychiatric examination report 
indicates that the Veteran's symptoms were intermittent, the 
VA mental health treatment records show that the Veteran's 
depression has been described as severe, chronic, and 
recurrent.  See the VA mental health treatment records dated 
in September 2005, November 2005, August 2006 and October 
2006.  The VA mental health treatment records show that the 
Veteran has symptoms of flat affect, difficulty sleeping, 
depression, poor concentration, and lack of energy.  The 
September 2008 VA examination report indicates that there was 
reduced reliability and productivity due to mental disorder 
signs and symptoms as the Veteran had some difficulty with 
focus and memory as well as difficulty due to depression.  

The August 2006 VA examination report indicates that the 
Veteran's GAF score was 66 which is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  However, the VA 
mental health treatment records show that the Veteran's GAF 
scores from 2005 to 2008 were predominantly in the mid to 
upper 40's.  The VA mental health treatment records show that 
in 2005, the GAF scores ranged from 45 to 50.  In 2006, the 
GAF scores ranged from 41 to 50; the scores were 
predominantly in the mid to upper 40's.  In 2007, the GAF 
scores were 47.  In 2008, the GAF scores were 48 and 55.  
Scores ranging from 41 to 50 reflect serious symptoms or any 
serious impairment in social, occupational or school 
functioning.  Scores ranging from 51 to 60 reflect more 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  These GAF scores show 
that the Veteran has more moderate to serious symptoms due to 
the major depressive disorder and the impairment is more than 
occasional or intermittent.  Based upon these findings, the 
Board finds that a 50 percent rating is warranted from 
September 20, 2005 since the medical evidence shows that the 
Veteran's service-connected major depressive disorder caused 
serious impairment with reduced reliability and productivity 
due to symptoms such as depression, flat affect, poor 
concentration, lack of energy, disturbance of mood and 
motivation and difficulty maintaining effective social and 
work relationships.  

In determining whether the Veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
Veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Board finds that the Veteran does not have deficiencies 
in most of those areas.  The evidence of records shows that 
the Veteran has not been employed since August 2005 due to 
physical disabilities, not due to the major depressive 
disorder.  Although the Veteran has serious impairment in 
social functioning and social isolation, as evidence by the 
GAF scores, he did not have deficiencies with his family.  He 
was married for over 20 years and lived with his wife.  He 
had adult children and a minor child.  There is no evidence 
of any relationship deficiencies with his immediate family.  
See the August 2006 VA examination report.  A December 2005 
VA mental health treatment record indicates that the Veteran 
reported that he enjoyed spending time with his son.  An 
August 2004 VA mental health intake and assessment report 
indicates that the Veteran reported that he enjoyed being 
with his family, had regular contact with his children, and 
his family was his support system.  

There is no evidence of deficiencies in judgment.  See the VA 
examination reports dated in August 2006 and September 2008, 
and the VA mental heath treatment records dated in July 2008, 
March 2007, August 2006, July 2006, June 2006, December 2005, 
and August 2004.     

The medical evidence of record does show that the Veteran has 
chronic depression which may be considered to be a deficiency 
in mood.  There is also evidence of intermittent deficiencies 
in thinking.  The medical evidence of record shows that at 
times, the Veteran had impairment in memory and poor 
concentration.  VA treatment records dated in February 2006, 
July 2006, and August 2006 indicate that the Veteran had poor 
memory.  The September 2008 VA examination report indicates 
that the Veteran had some difficulty with short term memory 
and mild difficulty with long term memory.  

There is no evidence that the Veteran is unable to establish 
or maintain effective relationships.  As noted above, the 
medical evidence shows that the Veteran has difficulty 
establishing effective work and social relationships, not an 
inability to establish such relationships.  The evidence of 
record shows that the Veteran has a relationship with his 
wife and children.     

In sum, the veteran has deficiencies in only two of the six 
areas listed in the criteria for a 70 percent evaluation.  
Accordingly, the Board finds that he does not have 
deficiencies in most areas, and that the criteria for a 70 
percent evaluation are not met.  Further, there is no 
evidence of total occupational and social impairment due to 
the major depressive disorder to warrant the assignment of a 
100 percent rating.  

In conclusion, the Board finds that the service-connected 
major depressive disorder more nearly approximates the 
criteria for a 50 percent evaluation from September 20, 2005, 
and the appeal is granted to that extent.  The preponderance 
of the evidence is against the Veteran's claim for an initial 
disability evaluation in excess of 50 percent for the 
service-connected major depressive disorder, and the appeal 
is denied to that extent.  

The Board further finds that a staged rating is not warranted 
in this case.  The Board has examined the record and finds 
that the 50 percent evaluation is warranted for the service-
connected major depressive disorder from September 20, 2005, 
the date of service connection.  The medical evidence shows 
that the disability has remained essentially constant over 
the entire period.  Accordingly, a staged rating under 
Fenderson is not warranted.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's service-connected major 
depressive disorder has resulted in frequent hospitalizations 
or caused marked interference with his employment (i.e., 
beyond that already contemplated in the assigned evaluation).  
The Veteran has not been hospitalized for the major 
depressive disorder.  The major depressive disorder does 
cause moderate to serious occupational impairment and the 
currently assigned 50 percent disability evaluation is an 
acknowledgment on the part of VA that some interference with 
employment exists.  See 38 C.F.R. §§ 3.321(a), 4.1; see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  However, there is no evidence of 
marked interference in this case.  The September 2008 VA 
examination report indicates that the examiner opined that 
the Veteran retained sufficient cognitive, behavioral, and 
emotional capabilities to do work activities in a loosely 
supervised work environment with limited contact with peers 
and others.   

There is no evidence that the service-connected major 
depressive disorder presents an unusual or exceptional 
disability picture.  The Board finds that the Veteran's 
symptoms are consistent with the criteria in the Rating 
Schedule.  The Veteran's symptoms are normal manifestations 
of this disorder and such symptoms are contemplated under the 
rating schedule.  The Board finds that the disability picture 
is not unusual or exceptional and does not render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  Therefore, the Board concludes that 
the question of an extraschedular rating has not been raised, 
and need not be addressed.  Shipwash v. Brown, 8 Vet. App. 
218 (1995).  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1). 



III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
November 2004 and May 2006, prior to the initial adjudication 
of the claims.  The letters notified the Veteran of what 
information and evidence must be submitted to substantiate a 
claim for service connection, as well as what information and 
evidence must be provided by the Veteran and what information 
and evidence would be obtained by VA.  A September 2005 
letter notified the Veteran of what information and evidence 
must be submitted to substantiate a claim for an increased 
rating.  In the May 2006 letter, the RO asked the Veteran to 
describe and provide details of the stressor events for the 
claim of service connection for PTSD.  The Veteran was given 
the opportunity to submit such evidence.  He was also told to 
inform VA of any additional information or evidence that VA 
should have, and was told to submit evidence in support of 
his claim to the RO.  The content of the letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006.  The 
increased rating claim was readjudicated in the September 
2007 and November 2008 supplemental statements of the case.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The 
Veteran has not been prejudiced.  The record establishes that 
the Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims.  Therefore, 
the Board finds the duty to notify provisions of the VCAA 
have been fulfilled.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records and personal records were 
obtained.  VA treatment records dated from 2005 to 2008 were 
obtained and associated with the claims folder.  There is no 
identified relevant evidence that has not been accounted for.  
VA examinations were performed in 2006 and 2008 in order to 
obtain medical evidence as to whether the Veteran currently 
had PTSD and to obtain evidence as to the nature and severity 
of the major depressive disorder.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for PTSD is not warranted, 
and the appeal is denied. 

Entitlement to an initial 50 percent disability evaluation 
for major depressive disorder from September 20, 2005, is 
warranted and the appeal is granted to that extent, subject 
to the regulations pertinent to the disbursement of monetary 
funds.

Entitlement to an initial disability evaluation in excess of 
50 percent for the major depressive disorder is not warranted 
and the appeal is denied.




REMAND

The Veteran asserts that he is entitled to higher ratings for 
the service-connected left and right ankle sprains and left 
and right foot disabilities.  At the current time, a 10 
percent rating is assigned to each ankle disability and a 
zero percent rating is assigned to each foot disability.  
There is medical evidence that the ankle and foot 
disabilities interfere with the Veteran's employability.  The 
September 2008 VA examination report indicates that the 
examiner opined that the Veteran was unable to function in 
his usual occupation as a corrections officer because of the 
service-connected foot and ankle disabilities.  The record 
shows that the Veteran has not been employed since August 
2005.  The RO did not consider the provisions of 38 C.F.R. § 
3.321(b)(1) when adjudicating these claims. 

The Board finds that the September 2008 medical opinion 
demonstrates that the Veteran's ankle and foot disabilities 
may present an exceptional or unusual disability picture 
which causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation) 
such that application of the regular schedular standards is 
rendered impracticable.  In light of this evidence, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
met, and this case must be referred to the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular rating. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board must address a referral under 38 C.F.R. § 
3.321(b)(1) where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In the Board's opinion, such 
"circumstances" are present.  

Accordingly, the case is REMANDED for the following action:

The case should be referred to the 
Director of the Compensation and Pension 
Service for consideration of an 
extraschedular rating for the left and 
right ankle and foot disabilities under 
the provisions of 38 C.F.R. § 3.321(b)(1).  
This action should be taken in light of 
the evidence of record, to particularly 
include the September 2008 medical 
opinion.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


